                             United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 § CRIMINAL NO. 4:19-CR-264-3-SDJ
                                                   §
SCOTT PERRAS                                       §

        ORDER AND MEMORANDUM OPINION ON GOVERNMENT’S MOTION
                      TO REVOKE RELEASE ORDER

         Before the Court is the Government’s Motion to Revoke Release Order, requesting that the

  Court revoke the magistrate court’s order releasing Defendant Scott Perras pending trial. (Dkt.

 #67). Defendant filed a Response to the Government’s Motion (Dkt. #95) and the Court held a

 hearing on the Motion. The Court, having considered the Government’s Motion, the Defendant’s

 response, the record, and the applicable law, DENIES the Motion and the relief requested.

                                          BACKGROUND

         Scott Perras is charged in two counts of an indictment returned by a Grand Jury sitting in

 the Eastern District of Texas. The first count charges Perras with a violation of 21 U.S.C.

 § 841(a)(1) and 18 U.S.C. § 2, possession with the intent to distribute and distribution of controlled

 substances resulting in death, and aiding and abetting. The second count against Perras charges

 violations of the same statutes, but alleges conduct occurring over a broader timeframe, involving

 more defendants, and does not allege the death of any individual. Perras pled not guilty to both

 counts of the indictment.

         On November 4, 2019, the magistrate court held a hearing to determine whether Perras

 should be detained or released pending trial. The Government urged the court to detain Perras,

 arguing that he would be a danger to the safety of others and the community if released. Perras,

 through counsel, argued that a combination of conditions could be imposed on his release that

                                                  -1-
would reasonably assure the safety of others and the community, and that therefore he need not be

detained pending trial. The Government presented a witness, investigating detective David Roach,

and conducted cross-examination of Perras’s witnesses. Perras presented two witnesses, his

girlfriend Diana Chavez and his father David Perras. Perras’s counsel also cross-examined

Detective Roach.

        The magistrate court ruled that Perras should be released pending trial under a set of

conditions recommended by the United States Probation Office for the Eastern District of Texas. 1

The Government stated that it would not object to the conditions imposed by the magistrate court

should Perras be released, but stated that it would appeal to this Court the magistrate court’s ruling

that Perras should not be detained pending trial. The Government made an oral motion to the

magistrate court for a temporary stay of its ruling that Perras should be released, pending the

Government’s appeal to this Court. The oral motion was granted by the magistrate court, and

Perras remains in detention.

                                         LEGAL STANDARDS

        A court must order a defendant be released or detained pending trial. 18 U.S.C. § 3141(a).

The applicable procedure regarding the release or detention of a defendant pending trial is set forth

in 18 U.S.C. § 3142. United States v. Trosper, 809 F.2d 1107, 1108 (5th Cir. 1987). The statute

requires the court to determine whether any “condition or combination of conditions will

1
  The Pretrial Services Report recommends that Perras be released on personal recognizance under the
following conditions. During his release pending trial Perras must (1) be under supervision of the Pretrial
Services Office and must report to it; (2) continue or actively seek employment; (3) surrender his passport;
(4) not obtain a passport or any other international travel document; (5) avoid all direct or indirect contact
and communication with any victims or witnesses in the case, including co-defendants; (6) participate in
mental health assessment and treatment under the supervision of the probation officer and adhere to its
rules; (7) not possess a firearm, destructive device, or other weapon; (8) not use alcohol excessively; (9) not
use or possess drugs unless prescribed; (10) participate in prohibited substance testing; (11) participate in
substance abuse therapy under the supervision of the probation officer and adhere to its rules; (12) report
every contact with law enforcement to the probation officer; and (13) take mental health medication as
prescribed.

                                                      -2-
reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e). Under the statute, “[f]or pretrial detention to be imposed on

a defendant, the lack of reasonable assurance of either the defendant’s appearance, or the safety of

others or the community, is sufficient; both are not required.” United States v. Rueben, 974 F.2d

580, 586 (5th Cir. 1992). “Assurance of trial presence must be proven by the preponderance of

evidence and assurance of community safety by clear and convincing evidence.” United States v.

Jackson, 845 F.2d 1262, 1264 n.3 (5th Cir. 1988).

       To make that determination, the statute requires the court to hold a hearing in some cases.

18 U.S.C. § 3142(f). In cases involving an offense subject to a maximum term of imprisonment of

ten years or more under the Controlled Substances Act, 21 U.S.C. 801 et seq., upon motion of the

Government, the court must hold such a hearing. 18 U.S.C. § 3142(f)(1)(C); Rueben, 974 F.2d at

581 n.2. At the hearing, the rules governing admissibility of evidence do not apply to the

presentation and consideration of information. 18 U.S.C. § 3142(f)(2); see Trosper, 809 F.2d at

1111 (“This testimony is, of course, hearsay, but is admissible in a detention hearing.”).

       A rebuttable presumption that “no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person and the

community” arises in some cases. 18 U.S.C. § 3142(e). The rebuttable presumption arises upon a

finding of probable cause to believe that the defendant committed an offense subject to a maximum

term of imprisonment of ten years or more under the Controlled Substances Act, 21 U.S.C. 801 et

seq. 18 U.S.C. § 3142(e)(3)(A); see also Rueben, 974 F.2d at 586 (citing 18 U.S.C. § 3142(e)).

Probable cause exists when offenses under the Controlled Substances Act are charged in an

indictment. See, e.g., Trosper, 809 F.2d 1107 at 1110 (“[T]his court stated that the presumption

against pretrial release arises when drug crimes are charged in the indictment. It is therefore clear



                                                 -3-
that the presumption was properly applied to [the defendant] upon proof that he had been indicted

under the Controlled Substances Act.”) (internal citations omitted).

        Section 3142(e)’s rebuttable presumption shifts to the defendant “only the burden of

producing rebutting evidence, not the burden of persuasion,” which remains with the Government.

United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). If the defendant presents “evidence

tending to rebut the presumption,” the presumption “nevertheless remains in the case and is a factor

to be considered.” United States v. Fortna, 769 F.2d 243, 251 (5th Cir. 1985). The statute thus

creates “an unusual set of weights and measures in which the burden of persuasion is on the

government, not the defendant, but the presumption may be weighed in the evidentiary balance.”

Hare, 873 F.2d at 799.

        If a person is ordered released by a magistrate court, the Government may file a motion for

revocation of the order with the court having original jurisdiction over the offense. 18 U.S.C.

§ 3145(b). In considering such a revocation motion regarding a magistrate court’s pretrial

detention order, the district court acts de novo and makes an independent determination of the

proper pretrial detention or conditions for release. Fortna, 769 F.2d at 249. The court has discretion

to “support what the magistrate has actually ordered with additional findings based on its

independent consideration of the record before the magistrate and the additional evidence adduced

before it.” Id. at 250.

        The court must consider the evidence using the factors enumerated in 18 U.S.C. § 3142(g):

        (1) the nature and circumstances of the offense charged, including whether the
        offense . . . involves . . . a controlled substance . . .;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including—




                                                 -4-
                 (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the community,
                 community ties, past conduct, history relating to drug or alcohol abuse,
                 criminal history, and record concerning appearance at court proceedings;
                 and

                 (B) whether, at the time of the current offense or arrest, the person was on
                 probation, on parole, or on other release pending trial, sentencing, appeal,
                 or completion of sentence for an offense under Federal, State, or local law;
                 and

        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release. . . .

18 U.S.C. § 3142(g).

                                               DISCUSSION

        This Court must determine whether a combination of release conditions can reasonably

assure the safety of others and the community during Perras’s release pending trial. Finding that

the rebuttable presumption applies to this case and that the presumption has been rebutted, and

having considered the factors under 18 U.S.C. § 3142(g), the Court holds that the Government has

failed to prove by clear and convincing evidence that no combination of release conditions can

reasonably assure the safety of others and the community during Perras’s release pending trial.

The Court therefore holds that Perras should be released pending trial subject to the conditions in

his Order of Release. 2


2
  For those cases subject to the provisions of 18 U.S.C. § 3142(e)(3), a presumption is invoked that “no
condition or combination of conditions will reasonably assure the appearance of the person as required and
the safety of the community.” 18 U.S.C. § 3142(e)(3)(A) (emphasis added). The defendant, then, must
present evidence tending to rebut both the presumption of flight risk and of danger. But the Government
must still meet its burdens of persuasion: by preponderance of the evidence for flight risk and clear and
convincing evidence for danger. Jackson, 845 F.2d at 1264 n.3.

Here, the Government presented “little more than the presumption to support the government’s request for
pretrial detention” on the grounds that Perras is a flight risk. Id. at 1266. In fact, the Government repeatedly
disavowed any argument that Defendant Perras presents a flight risk. During the hearing before the
magistrate judge, when asked for the grounds for Perras to be detained, the Government responded, “No,
[flight risk] is the bases [sic] on Mr. Shewmake. As to Mr. Perras, it is danger to the community.”
(Transcript of Oral Argument Before Magistrate [“Tr.”] at 43–44). Later during the same hearing, defense

                                                      -5-
        I.      Rebuttable Presumption of Detainment

        The rebuttable presumption that “no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the community”

applies in this case. Perras has been indicted for alleged violation of 21 U.S.C. § 841(a)(1), 18

U.S.C. § 2, and 21 U.S.C. § 846. Under the Controlled Substances Act, the offenses alleged under

21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846 carry a mandatory minimum term of 20 years

imprisonment and a maximum term of life imprisonment if a death is involved. See 21 U.S.C.

§ 841(b)(1)(A); id. § 846. The indictment provides probable cause to believe that Perras committed

those offenses. See Trosper, 809 F.2d 1107 at 1110 (“[T]he presumption against pretrial release

arises when drug crimes [under the Controlled Substances Act] are charged in the indictment.”).

Further, the testimony from Detective Roach supports the finding of probable cause. See Fortna,

769 F.2d at 252–53 (finding probable cause, in part, using the affidavit of an investigating agent).

Therefore, under 18 U.S.C. § 3142(e)(3)(A), the presumption applies and Perras must produce

rebutting evidence. 3


counsel asked the court, “[I]s the Government going on just danger to the community for Mr. Perras,” to
which the court responded, “That’s what [the Government] stated earlier.” (Tr. at 121). The Government
did not object to this characterization. Further, in both its closing argument before the magistrate court and
its Motion to Revoke Release Order before this Court, the Government presented argument only on Perras’s
danger to others and the community, and made no argument that Perras presents a flight risk. In any event,
“where the defendant has presented considerable evidence of his longstanding ties to the locality in which
he faces trial . . . the presumption contained in § 3142(e) has been rebutted.” Jackson, 845 F.2d at 1266. As
discussed herein, Perras presented substantial evidence of his family and professional ties to the locality.
Because the Government made no argument about Perras’s flight risk beyond applying the presumption
and because Perras presented evidence sufficient to rebut the presumption and to demonstrate that he is not
a flight risk, the Government has failed to show by a preponderance of the evidence that releasing Perras
pending trial presents such a risk.
3
  In Perras’s Response to the Government’s Motion, Perras argues that this case is not subject to any
rebuttable presumption. Perras recognizes that 18 U.S.C. § 3142(e) includes two separate grounds for
invoking the presumption in certain cases under the Controlled Substances Act: 18 U.S.C. § 3142(e)(2) and
§ 3142(e)(3). Perras also recognizes that the two subsections each invoke different presumptions when
different prerequisite determinations are made by the Court. Perras concludes that only § 3142(e)(2), and
not § 3142(e)(3), should apply in this case and that, under that subsection, the Government fails to make

                                                     -6-
        To rebut the presumption, Perras bears “only the burden of producing rebutting evidence,

not the burden of persuasion.” Hare, 873 F.2d at 798. Perras has produced evidence sufficient to

rebut the presumption. Perras produced two witnesses, his girlfriend and his father, as well as 20

character letters from friends and family. That evidence showed, among other things, that Perras

has been consistently employed for at least the last five years, that he is currently in school, that

he serves as a provider and caretaker for his girlfriend and her child, and that he has formed

relationships of trust with his work colleagues. Perras’s counsel also cross-examined Detective

Roach, who confirmed that Perras is employed.

        While the evidence also suggests that Perras has occasionally used marijuana for years and

that Perras previously served probation for a misdemeanor theft, Perras only bears the burden of

production, not of persuasion. It is clear that Perras carried his burden of producing evidence

sufficient to rebut the presumption. See, e.g., United States v. Gourley, 936 F. Supp. 412, 416 (S.D.

Tex. 1996) (finding that defendants carried their burden of rebutting the presumption through

“cross-examination of the government witness during the detention hearing and proffering of their

own witnesses”); cf. Rueben, 974 F.2d at 587 (determining that defendants failed to rebut the

presumption that they were a danger because they presented “absolutely no evidence whatsoever”

that they would cease their “continuous[] engage[ment] in the trafficking of drugs”). The

presumption, then, has been rebutted but remains as a factor to be considered in this Court’s

analysis. See Fortna, 769 F.2d at 251.




the requisite proof to apply the presumption. Perras is mistaken. This case clearly falls under the text of
§ 3142(e)(3). Neither the statute nor any case that this Court is aware of requires that the Court disregard
the text of § 3142(e)(3) and limit its consideration to only § 3142(e)(2). Perras provides no argument or
authority in support of that position. For these reasons, the Court declines to do so and applies the
presumption under the text of § 3142(e)(3).

                                                    -7-
       II.     Nature and Circumstances of the Offenses Charged

       Perras’s charged offenses are serious in nature. After an investigation into the death of

Ryan Pearson caused by an overdose on Alprazolam and Fentanyl, Perras was indicted for

possession with the intent to distribute and distribution of controlled substances resulting in death,

aiding and abetting, and conspiracy to distribute and possess with the intent to distribute a

controlled substance. See 21 U.S.C. § 841(a)(1); 18 U.S.C. § 2; 21 U.S.C. § 846. Under the

Controlled Substances Act, the charged offenses carry a mandatory minimum of 20 years

imprisonment and a maximum of life imprisonment when a death is involved. See 21 U.S.C.

§ 841(b)(1)(A); 21 U.S.C. § 846. The severity of the potential sentence weighs in favor of

detention. See United States v. Stanford, 630 F. Supp. 2d 751, 755 (S.D. Tex. 2009) (finding that

a 375-month potential sentence “weighs heavily in favor of detention”).

       But Perras’s limited role in the charged offenses is a significant mitigating factor. The

evidence produced by both parties suggests that Perras was an occasional drug user, not a leader,

distributor, or member of any drug organization. In this regard, Detective Roach confirmed that

Perras’s connection to any drug organization was limited to “purchas[ing] narcotics for his own

consumption” in “smaller user amounts.” (Tr. at 55). In short, rather than demonstrating any

substantial involvement in a drug organization, the evidence of Perras’s history shows only that he

occasionally purchased small quantities of drugs for personal use.

       Similarly, Perras’s role in the events leading to Ryan Pearson’s death was limited to

sending a few text messages facilitating a connection between a dealer known to Perras, Ben

Westin, and Perras’s friend Pearson. Specifically, Perras exchanged several text messages with

Westin, who had previously sold drugs to Perras. In the messages, Perras introduces Westin to

Pearson so that Pearson can purchase drugs from Westin. As Detective Roach acknowledged,



                                                 -8-
Perras’s role was therefore limited to connecting Westin and Pearson, albeit for the purpose of

facilitating Pearson’s drug purchase from Westin. The results were tragic. As charged in the

indictment, Perras’s actions set in motion a chain of events that ultimately resulted in Pearson’s

death from an overdose on the drugs Westin sold him. However, notwithstanding the deadly

consequences of Perras’s actions connecting Westin and Pearson, it is significant that Perras did

not sell any drugs to Pearson or profit from Pearson’s drug purchase, nor did Perras have any role

in any drug organization involved in Pearson’s death.

       III.    Weight of the Evidence

       The Court must consider the weight of the evidence against Perras, but “courts have found

this factor to be of least importance in the detention determination.” Stanford, 630 F. Supp. 2d at

755 (citing United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986); United States v. Barnett,

986 F. Supp. 385, 393 (W.D. La. 1997)).

       The Government asserts strong evidence that Perras put Pearson in touch with Westin.

Specifically, investigators obtained text messages sent between the cell phones of Perras, Pearson,

and Westin regarding Pearson’s interest in purchasing drugs and, later, his death as a result of

taking those drugs. Investigators also obtained text messages sent after Pearson’s death between

Perras and Westin alluding to Perras himself getting drugs from Westin. At no point in either

hearing or in Perras’s briefing did Perras contest that he put Pearson in touch with Westin.

       IV.     History and Characteristics of the Defendant

       Perras produced significant evidence of his non-dangerous character, stability, and ties to

the community. He lives in McKinney, Texas in a leased home with his girlfriend of five years,

her ten-year-old daughter, his sister, and her boyfriend. He has been continuously employed as an

IT specialist for at least five years, currently at Netrio and formerly at AT&T, and also runs his



                                                -9-
own freelance website design company. He provides for his girlfriend, her daughter, and his sister

by helping pay bills and by acting as a stepfather to his girlfriend’s young daughter. When he is

not working, he attends IT classes at a local community college.

        Although Perras has suffered from anxiety and depression, he has continually seen a

psychiatrist to treat these issues and has received a prescription for anti-anxiety medication. Perras

has also taken some drugs not prescribed to him, including marijuana, but he has no previous drug

charges on his criminal record. Perras was arrested for misdemeanor theft of property in 2010. He

served a 20-month probation term without issue and has not had any criminal history since

that time.

        Taken together, Perras’s history and characteristics show that a combination of conditions,

including electronic monitoring, mandatory mental health and drug testing and treatment, and

restricted contact with his co-defendants, can reasonably assure that he poses no danger to others

or the community.

        V.     Nature and Seriousness of the Danger Posed by the Defendant

        The Government contends that Perras’s involvement in a drug crime that resulted in death

and that carries a heavy punishment demonstrates his dangerousness. The Government further

argues that Perras’s history as a drug user and his willingness to stay in contact with dealers even

after Pearson’s death demonstrates a disregard for the seriousness of his alleged offenses. The

Government also notes that Perras was untruthful with authorities about his history of drug use,

demonstrating an untrustworthy nature that will undermine his ability to adhere to any conditions

of release.

        Although the Government’s concerns are legitimate, it has not presented clear and

convincing evidence that no combination of release conditions can reasonably assure the safety of



                                                 -10-
others and the community if Perras is released. To the contrary, the evidence shows that Perras’s

history and characteristics, as well as his limited role in the offenses at issue, do not suggest that

he will present a danger to others or the community, and that a combination of conditions imposed

on his release, subjecting him to close supervision, treatment, and scrutiny, will further ensure that

he presents no danger to others.

       To begin with, and as the Government acknowledges, Perras is not a part of any drug

organization. Rather, he has been an occasional drug user. Perras has been steadily employed as

an IT specialist and is in a committed relationship with his girlfriend, living with her and her

daughter. In addition to providing for his girlfriend and her daughter, Perras has provided financial

assistance to his sister and helped raise his niece. On his release, Perras’s father will act as his

third-party custodian. Perras will live with his father and stepmother, who have close relationships

with Perras and have expressed willingness to support and supervise him. Both are employed, but

have flexible hours that will aid supervision, and neither have been convicted of a crime. Perras

will live in their Granbury, Texas home, two hours away from his current job and his leased home.

This distance will allow Perras to maintain his job and his relationships of support, including his

girlfriend and her daughter, but remove him from the circumstances of his alleged crime.

       Perras will be subject to all of the conditions on his release approved by the magistrate

court, and he will also be subject to electronic monitoring at all times. He will be under the

supervision of a probation officer in the Pretrial Services Office, must surrender his passport and

any other international travel document, and is required to restrict himself to the State of Texas.

Perras must attend mental health and drug assessment and treatment programs, including random

drug testing. These and the other conditions of Perras’s release, which are stated in full in the




                                                 -11-
    Court’s Order Granting Release, ensure that releasing Perras pending trial will not result in a
.   danger to others or the community.

           For all of these reasons, the Government has failed to carry its burden of persuasion by

    clear and convincing evidence that no combination of conditions of release would prevent Perras

    from being a danger to others and the community pending trial.

                                           CONCLUSION

           It is therefore ORDERED that the Government’s Motion to Revoke Release Order (Dkt.

    #67) is hereby DENIED.


    So ORDERED and SIGNED this 18th day of November, 2019.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                                 -12-
